Filed 11/8/22 In re E.W. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 In re E.W., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                            E078652

           Plaintiff and Respondent,                                      (Super.Ct.No. J290018)

 v.                                                                       OPINION

 A.H.,

           Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

         Richard D. Pfeiffer, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Tom Bunton, County Counsel, and Joseph R. Barrell, Deputy County Counsel, for

Plaintiff and Respondent.


                                                              1
       In this appeal from an order bypassing reunification services, defendant and

appellant A.H. (father) contends only that plaintiff and respondent San Bernardino

County Children and Family Services (the department) failed to comply with its duty of

further inquiry imposed by state statutory provisions implementing the Indian Child

Welfare Act of 1978 (25 U.S.C. §§ 1901 et seq.) (ICWA).

       The department concedes that it did not comply with its duty of further inquiry and

that a limited remand is proper. We agree the department has yet to completely fulfill its

duty of further inquiry, but such a violation is not grounds for reversing the bypass order

or remanding the matter in this ongoing case. (See In re S.H. (2022) 82 Cal.App.5th 166

(S.H.).) Accordingly, we affirm.1

                                     BACKGROUND

       On August 2, 2021, the department filed a dependency petition on behalf of

father’s then three-year-old daughter E.W., pursuant to Welfare and Institutions Code2

section 300, subdivisions (b), (g), and (j). Mother informed the department that ICWA

may apply to E.W. through the Chickasaw tribe. Mother later denied she had any Indian

ancestry as far as she knew, as did a paternal aunt.

       In late August, father told the department E.W. had Choctaw Indian ancestry. The

paternal grandmother said the paternal great-grandmother was Choctaw and buried on a

       1  “In addition, because ICWA uses the term ‘Indian,’ we do the same for
consistency, even though we recognize that other terms, such as ‘Native American’ or
‘indigenous,’ are preferred by many.” (In re Benjamin M. (2021) 70 Cal.App.5th 735,
739, fn. 1.)

       2   Undesignated statutory references are to the Welfare and Institutions Code.

                                             2
reservation. She told the department to contact another paternal aunt, who might have

more information, but she did not have the paternal aunt’s phone number.

       Later that month the court questioned father about his Indian heritage. Father said

he believed he had Chickasaw and Cheyenne heritage, and that E.W.’s paternal great-

grandmother was a registered member of a tribe. He also said the paternal aunt would

have more information, but when asked for her number provided paternal grandmother’s

instead. Father again claimed Chickasaw and Cheyenne ancestry on a form filed at the

end of the month.

       Paternal grandmother informed the department that the paternal great-grandmother

was buried in the Riverside National Cemetery in an area designated for Choctaw

Indians. However, when the department called the cemetery, it said it had no area

designated for Choctaw Indians. The paternal grandmother was still unable to get in

contact with, or provide contact information for, the paternal aunt she and father

identified as potentially having additional information.

       In December 2021, the department contacted the Choctaw Nation of Oklahoma.

The Choctaw Nation informed the department that neither father nor the paternal great-

grandmother were enrolled in the tribe, and that father would have to be enrolled for

E.W. to be a member.

       In February 2022 the court sustained the petition and ordered family

reunification services for mother. It denied services for father pursuant to section 361.5,




                                             3
subdivision (b)(10), because father previously failed to reunify with E.W.’s siblings. It

also found E.W. may come under ICWA.

       Father appealed the order bypassing reunification services.

                                        ANALYSIS

       Father argues the department and the juvenile court did not comply with their duty

of further inquiry under ICWA. The department concedes it did not, and requests we

remand to allow them to do so. We agree that it has yet to fulfill that duty, but as we

explain, no reversal or remand is warranted under these circumstances.

       Under California law, the juvenile court and county child welfare department have

“an affirmative and continuing duty to inquire” whether a child subject to a section 300

petition may be an Indian child. (§ 224.2, subd. (a); see In re D.F. (2020) 55 Cal.App.5th

558, 566.) “This continuing duty can be divided into three phases: the initial duty to

inquire, the duty of further inquiry, and the duty to provide formal ICWA notice.” (In re

D.F., at p. 566.)

       When the initial inquiry gives the juvenile court or social worker “reason to

believe that an Indian child is involved,” the court and social worker must conduct further

inquiry to “determine whether there is reason to know a child is an Indian child.”

(§ 224.2, subd. (e) & (e)(2).) There is reason to believe a child is an Indian child if the

court or the social worker “has information suggesting that either the parent of the child

or the child is a member or may be eligible for membership in an Indian tribe.” (§ 224.2,

subd. (e)(1).) Further inquiry includes, among other things, interviewing the parents and



                                              4
extended family members, contacting the Bureau of Indian Affairs (BIA) and State

Department of Social Services, and contacting the tribe or tribes concerned. (§§ 224.2,

subd. (e)(2)(A)-(C).) The department “does not discharge their duty of further inquiry

until they make a ‘meaningful effort’ to locate and interview extended family members

and to contact BIA and the tribes. [Citation.] ‘[J]ust as proper notice to Indian tribes is

central to effectuating ICWA's purpose, an adequate investigation of a family member’s

belief a child may have Indian ancestry is essential to ensuring a tribe entitled to ICWA

notice will receive it.’ ” (In re K.T. (2022) 76 Cal.App.5th 732, 744 (K.T.).)

       The department agrees with father that there is reason to believe E.W. is a member

of an Indian tribe. It also concedes it failed to meet its duty of further inquiry because it

had not contacted the Chickasaw or Cheyenne tribes, the Bureau of Indian Affairs, or any

extended paternal family members besides paternal grandmother and a paternal aunt.

The parties agree that this court should remand to allow the department to meet its duty

of further inquiry.

       We applaud the department’s candor in conceding it has not discharged its duty

here. However, the procedural posture of the current appeal makes its requested remedy

inappropriate. Although there is a “split of authority as to whether a violation of the

ICWA constitutes jurisdictional error,” such that any violation requires reversal (In re

Brooke C. (2005) 127 Cal.App.4th 377, 384 (Brooke C.)), this court has previously

approved the approach articulated in Brooke C. (In re Jonathon S. (2005) 129

Cal.App.4th 334, 340.) Under that approach, in a dependency case, “the only order



                                              5
which would be subject to reversal for failure to give notice would be an order

terminating parental rights.” (Brooke C., at p. 385.)3 Accordingly, reversing father’s

bypass order is not a proper remedy for the department’s conceded ICWA violations.

       Nor is remand necessary. E.W.’s dependency matter will not end with this appeal.

The trial court has found that E.W. may be an Indian child, and therefore presumably

expects the department to continue its inquiry. The department remains able—and will

be expected—to fully comply with its duties under ICWA as the case progresses. Given

this, remand is unnecessary. (See S.H., supra, 82 Cal.App.5th at p. 176.)

       Appellant’s counsel focuses on the need for a “solution” to the problem with

continual ICWA violations. We agree the matter is concerning, and that the Court of

Appeal should act to ensure agencies comply with their duty of inquiry in the first place.

(See K.T., supra, 76 Cal.App.5th at pp. 744-745 [“Over the past three years there have

been a significant number of cases from this county in which the failure to adequately

investigate ICWA’s application . . . . This is concerning, especially considering our

court’s admonishment from nearly a decade ago that we were ‘well past the stage of

“growing weary of appeals in which the only error is the [agency’s] failure to comply

with [ ] ICWA.” ’ ”].) With this case ongoing, however, we need not remand here.




       3   Although Brooke C. involved ICWA’s notice provisions, we see no reason why
its rationale should not extend to the duty of further inquiry.

                                             6
                                    DISPOSITION

      We affirm the order bypassing family reunification services.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                             RAPHAEL
                                                                       J.
We concur:


CODRINGTON
          Acting P. J.


FIELDS
                         J.




                                           7